Citation Nr: 0806529	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  05-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

It appears that the appellant has served with the Army 
National Guard with a period of active duty for training 
(ACDUTRA) from September 1976 to April 1977 along with other 
periods of inactive duty training (INACDUTRA).  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2004 rating decision by the Houston Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
2008, the appellant testified at a video conference hearing 
before the undersigned; a transcript of that hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she had asthma as a child; 
however, from the age of 10 to 17 she was asymptomatic.  She 
indicated that at the age of 18, she went on active duty and 
had an asthma attack while running during a physical fitness 
test on dirt track in an outdoor environment.  She was 
treated at the Troop Medical Clinic (TMC) at Fort Jackson in 
South Carolina.  She indicated that her allergies to the 
surrounding environment in which she ran during her physical 
fitness test aggravated her pre-existing asthma.  

Here, unfortunately, the claimant's service medical records 
were not located, although certain service personnel records 
were located, even though the RO had documented requests to 
the National Personnel Records Center (NPRC), the Arizona 
State Adjutant General's Office, and the Records Management 
Center.  Also, in July 2004 correspondence, the appellant 
indicated that she contacted the TMC records custodian at 
Fort Jackson; the Arizona Army National Guard Units, which 
sent her on ACDUTRA; the Arizona State Adjutant General's 
Office, and NPRC and was unsuccessful in securing her service 
medical records.  In a case where service medical records 
were apparently lost, which created no presumption either for 
or against the claim, there was a heightened duty to assist 
the claimant in developing the evidence that might support 
her claim. Cuevas v. Principi, 3 Vet. App. 542 (1992).  In a 
December 2005 "buddy" statement, G. G. indicated that he 
met the appellant around November 1976 while she was 
stationed at Fort Sam and at that time she was being treated 
for asthma and allergies.  It did not appear that any 
clinical or hospitalizations records were attempted to be 
obtained directly from the appropriate records custodian at 
Fort Sam.    

In an August 2003 statement the appellant indicated that she 
had no documentation of asthma related treatment between the 
ages of 10 to 30 years of age.  However, any documented 
asthma related treatment records in her possession prior to 
the age of 10 and after the age of 30 might have some bearing 
on her claim and should be associated with the claims file.  
Likewise, any treatment records that are not in her 
possession and would show treatment for asthma prior to when 
she entered ACDUTRA and prior to 1997 (which was the year 
from the earliest record in the claims file that showed a 
diagnosis of asthma) should be identified obtained, if 
available.  

In May 2004 correspondence Dr. A. D. V. indicated that the 
appellant was symptom free of asthma for approximately 10 
years prior to it resurfacing during active duty while doing 
PT maneuvers on a dust road.  Dr. A. D. V. stated that the 
appellant had moderate persistent asthma with an exercise 
induced component since that time.  Here, whether or not pre-
existing asthma worsened in service is a medical question, 
and requires both further development of records showing the 
status of the asthma prior to and after service and a medical 
opinion as to the significance of clinical findings.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a 
letter providing the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) to include notification that she 
should submit any pertinent evidence in 
her possession that pertains to the 
appeal.

2.  An attempt should be made to obtain 
any treatment or hospitalization records 
for a respiratory disorder, including 
asthma while the appellant was stationed 
at Fort Sam.  If any records are 
unavailable, then it should so be noted in 
the claim file. 

3.  The appellant should be asked to 
identify all medical treatment providers 
who have treated her for any respiratory 
disorder/asthma prior to, during, and 
subsequent to service.  The RO/AMC must 
obtain complete treatment records (those 
not already in the claims folder) from all 
treatment sources identified.

4.  The RO/AMC should then arrange for the 
appellant to be examined by a 
pulmonologist to determine the likely 
etiology of her respiratory disorder, 
including asthma.  The appellant's claims 
folder, specifically including all pre-
service, service, and postservice 
respiratory treatment records received, 
must be reviewed by the examiner in 
conjunction with the examination and any 
indicated tests or studies must be 
completed. The examiner should:

(a) specify any current respiratory 
disorder, including asthma and opine 
whether it is at least as likely as not 
that such disorder(s) is/are related to 
the appellant's service.  

(b) comment on whether it is as least as 
likely as not that that any current 
respiratory disorder/asthma existed prior 
to the appellant's entry into service.  If 
so, did the preexisting condition increase 
in severity during active duty service?  
If so, was the increase in severity due to 
natural progress of the condition?  

(c) and, comment on the opinion provided 
by Dr. A. D. V. in May 2004 correspondence 
and explain the rationale for all opinions 
given.   

5.  The RO/AMC should then re-adjudicate 
the claim.  If the claim remains denied, 
the RO/AMC should issue an appropriate 
SSOC and give the appellant and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

